Citation Nr: 1724214	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  12-14 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent prior to December 3, 2014, and in excess of 40 percent thereafter, for right cubital tunnel syndrome with carpal tunnel syndrome, to include whether a separate rating is warranted for right carpal tunnel syndrome.

2.  Entitlement to a disability rating in excess of 10 percent prior to December 3, 2014, and in excess of 20 percent thereafter, for left cubital tunnel syndrome with carpal tunnel syndrome, to include whether a separate rating is warranted for left carpal tunnel syndrome.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Scarduzio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1989 to April 1992. 

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO). 

In March 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record. 

This case was originally before the Board in November 2012 as claims for entitlement to disability ratings in excess of 10 percent for right and left cubital tunnel syndrome with carpal tunnel syndrome, and was remanded to afford the Veteran his requested hearing before a VLJ.  The claim was remanded again in September 2014 for additional development.  Subsequently, the Agency of Original Jurisdiction (AOJ) readjudicated the Veteran's claims and assigned an increased disability rating of 40 percent for right cubital tunnel syndrome with carpal tunnel syndrome, effective December 3, 2014; and an increased disability rating of 20 percent for left cubital tunnel syndrome with carpal tunnel syndrome, also effective December 3, 2014.  Because higher evaluations are available for the service-connected disabilities for the entire period on appeal, and the Veteran is presumed to seek the maximum available benefit for a disability, the claims remain on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).   

FINDINGS OF FACT

1.  Prior to December 3, 2014, the Veteran's right cubital tunnel syndrome with carpal tunnel syndrome and left cubital tunnel syndrome with carpal tunnel syndrome were both manifested by no more than mild incomplete paralysis of the ulnar nerve, bilaterally. 

2.  From December 3, 2014, the Veteran's right cubital tunnel syndrome with carpal tunnel syndrome was manifested by no more than moderate incomplete paralysis of the right median and ulnar nerves.

3.  From December 3, 2014, the Veteran's left cubital tunnel syndrome with carpal tunnel syndrome was manifested by no more than mild incomplete paralysis of the left median and ulnar nerves.

4.  Prior to December 3, 2014 there was not involvement of sufficient extent to consider radicular group ratings for either upper extremity.   


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent prior to December 3, 2014, and in excess of 40 percent thereafter, for right cubital tunnel syndrome with carpal tunnel syndrome have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.14, 4.124a, Diagnostic Code 8516 (2016). 

 2.  The criteria for a disability rating in excess of 10 percent prior to December 3, 2014, and in excess of 20 percent thereafter, for left cubital tunnel syndrome with carpal tunnel syndrome have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.14, 4.124a, Diagnostic Codes 8513, 8516 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 127 (1999).

The rating of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, that does not preclude the assignment of separate ratings for separate and distinct symptomatology where none of the symptomatology justifying a rating under one diagnostic code is duplicative of or overlapping with the symptomatology justifying a rating under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259 (1994).

For the purposes of the criteria for the diagnostic codes below, the Board notes that the Veteran's right extremity is his major, dominant side.  

Prior to December 3, 2014, the Veteran's right and left cubital tunnel syndrome with carpal tunnel syndrome were evaluated under Diagnostic Code 8516, which contemplates paralysis of the ulnar nerve.  Id.  

Under Diagnostic Code 8516, mild incomplete paralysis is rated at 10 percent disabling for both the major and minor side.  Moderate incomplete paralysis is rated at 30 percent for the major side and 20 percent for the minor side.  Severe incomplete paralysis is rated at 40 percent for the major side and 30 percent for the minor side.  Complete paralysis is rated at 60 percent for the major side and 50 percent for the minor side.  Complete paralysis includes the "griffin claw" deformity due to flexor contraction of the ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of the ring finger and little fingers, cannot spread the fingers, cannot adduct the thumb; or flexion of the wrist weakened.  Id.  

Under Diagnostic Code 8515, mild incomplete paralysis of the median nerve is rated at 10 percent disabling for both the major and minor side.  Moderate incomplete paralysis is rated at 30 percent for the major side and 20 percent for the minor side.  Severe incomplete paralysis is rated at 50 percent for the major side and 40 percent for the minor side.  Complete paralysis is rated at 70 percent for the major side and 60 percent for the minor side.  Complete paralysis of the median nerve is marked by the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the ulnar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; and pain with trophic disturbance.  Id.  

From December 3, 2014, the Veteran's right and left cubital tunnel syndrome with carpal tunnel syndrome are evaluated under Diagnostic Code 8513, which contemplates impairment of all radicular groups.  Id.

Under Diagnostic Code 8513, mild incomplete paralysis is rated 20 percent disabling on the major and minor side.  Moderate incomplete paralysis is rated 30 percent disabling on the minor side and 40 percent disabling on the major side.  Severe incomplete paralysis is rated 60 percent disabling on the minor side and 70 percent disabling on the major side.  Complete paralysis is rated as 80 percent disabling on the minor side and 90 percent disabling on the major side.  38 C.F.R. § 4.124a.

Incomplete paralysis indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  Id.

Factual Background

In support of his initial claim for increased disability ratings, the Veteran submitted a private nerve conduction study (NCS) and electromyographic (EMG) examination in June 2009.  The Veteran reported increasing numbness and tingling, as well as loss of grip, in both hands.  Upon examination, the physician remarked that the electrodiagnostic studies were suggestive of "severe" cubital tunnel syndrome on the right side, "mild" cubital tunnel syndrome on the left, "mild" carpal tunnel on the right side, and "mild-moderately severe" carpal tunnel syndrome on the left side.  

The Veteran was afforded a VA examination in August 2009.  The Veteran reported progressively worse symptoms, including bilateral hand numbness with new symptoms in his ring and fifth fingers.  Upon examination, the Veteran had normal muscle strength in the upper extremities, and decreased pain and light touch sensation in the bilateral fifth fingers.  Reflexes were normal and there was no muscle atrophy, abnormal muscle tone or bulk, tremors, or other abnormal movements.  The examiner opined that the Veteran's right and left cubital tunnel and carpal tunnel syndromes would have no significant occupational effects on daily activities.  In addition, the only nerve noted to be affected was the ulnar nerve.

The Veteran was evaluated by another VA examiner in April 2010.  He reported tingling, numbness, abnormal sensation, pain, anesthesia, weakness, and paralysis, bilaterally.  He also reported a prior cubital release and ulnar nerve transfer procedure on the right wrist the previous year to alleviate his symptoms.  Regarding the ulnar and median nerves, motor dysfunction was demonstrated by decreased strength with grip 3-4/5.  In the Diagnosis section it was noted that the decreased strength was on the right.  Sensory dysfunction was demonstrated by numbness and tingling sensations.  Tinel's and Phalen's testing were positive on the right hand.  The examiner noted that the diagnosis was bilateral cubital tunnel syndrome, and opined that the most likely peripheral nerves involved were the bilateral ulnar and median nerve. 

An EMG and NCS were conducted again in May 2012.  The Veteran reported numbness, tingling, pain, and loss of dexterity in both hands.  He reported the severity of his symptoms ranged from 5-7 out of 10, relieved by hot water immersion, medication (Voltarin), and a Lidoderm patch.  Upon examination, pulses were 2+, sensation on the right 4th and 5th digits was decreased, sensation on the left first 3 digits was slightly decreased, Tinel's sign was negative at the wrist and positive at the elbows bilaterally, and strength was 4/5 or better.  There was no electrodiagnostic evidence of median neuropathy or carpal tunnel syndrome at or about either wrist.  Left and right sensorimotor ulnar neuropathy was noted at or near the elbow, with motor nerve slowing at the elbow.  The physician explained that, given the Veteran's history of right ulnar neuropathy and the 2009 right ulnar transposition surgery, it was not possible to comment as to whether the Veteran's right ulnar neuropathy at the elbow was a worsening of his previous right ulnar neuropathy pre-surgery, or if it was new damage and progression of the injury, without there being a post-surgery nerve conduction study.  

A follow-up EMG/NCS consultation conducted in December 2012 found electrophysiological evidence of focal right ulnar sensorimotor neuropathy at the elbow with motor nerve conduction velocity slowing across the elbow.  Compared to the May 2012 NCS, the physician noted that the nerve parameters had improved.  Thus, the physician opined that there was no electrophysiological evidence of on-going or new focal right ulnar neuropathy at the elbow, but rather improved nerve parameters, although slowed compared to the normative reference values.  There was no electrophysiological evidence of focal left ulnar neuropathy at the wrist or elbow, focal right or left median neuropathy at the wrist, general peripheral neuropathy affecting the upper extremities, or of right or left cervical radiculopathy.  Upper extremity neurological examination at that time revealed pulses 2+, 5/5 strength, normal reflexes, and intact sensation to light touch.

An additional procedure on the Veteran's right wrist was performed in January 2014, with an occupational therapy session consultation in March 2014 to improve extension, grip strength, and pinch strength.

The Veteran was afforded another VA examination in December 2014.  The examiner reviewed the Veteran's entire claims file, including the June 2009 and May 2012 nerve conduction studies, as well as the previous VA examinations in August 2009 and April 2010.  The examiner was instructed to opine as to whether the Veteran's right and left cubital and carpal tunnel syndromes had increased in severity.  

At the examination the Veteran endorsed having moderate paresthesias and constant pain on the right side, and mild paresthesias and constant pain on the left.  He further reported severe numbness on the right side and moderate on his left.  On examination, grip and pinch were at abnormal bilaterally, with active movement against gravity noted in the right hand and active movement against some resistance in the left hand.  Wrist flexion and extension were absent on the right side, with active movement against some resistance on the left.  Muscle atrophy was noted at the right thenar eminence near the thumb.  Reflexes were normal but for brachioradialis which were hypoactive bilaterally.  Sensation testing for light touch was decreased in both the right and left hands and fingers.  Phalen's sign was positive on the left side, but could not be performed on the right due to 0 degrees of flexion since wrist surgery earlier that year.  Tinel's sign positive on both the left and right.  The examiner opined that the median and ulnar nerves on the right side exhibited moderate incomplete paralysis, and the median and ulnar nerves on the left side exhibited mild incomplete paralysis.  

At the conclusion of the examination, the examiner opined that only the Veteran's cubital tunnel syndrome had worsened in severity.  The examiner noted that both the Veteran's cubital tunnel syndrome of the right and left sides were manifested by constant pain and painful paresthesias in both hands, including the fourth and fifth digits, as well as increased weakness.  

As to carpal tunnel syndrome, however, the examiner noted that the Veteran's left carpal tunnel syndrome demonstrated similar pain and painful paresthesias in the left hand compared to 2009, with no increased weakness.  As to the severity of the Veteran's right carpal tunnel syndrome, the examiner explained that it was not possible to determine the contribution of the median nerve neuropathy versus the Veteran's recent orthopedic immobilization of the wrist, and therefore the relative contribution of each condition to the Veteran's symptoms could not be determined without resorting to mere speculation. 

As previously noted, subsequent to the December 2014 VA examination, the AOJ rated the Veteran's right and left cubital tunnel and carpal tunnel syndromes under Diagnostic Code 8513 for all radicular groups.  38 C.F.R. § 4.124a.  As such, a disability rating of 40 percent for the right upper extremity was assigned, effective December 3, 2014, based on a showing of now moderate incomplete paralysis of the major extremity in the VA examination.  The Veteran's left upper extremity was assigned a 20 percent evaluation based on a showing of mild incomplete paralysis of the minor extremity in the VA examination.  The AOJ continued the Veteran's 10 percent ratings for both upper extremities under Diagnostic Code 8516 prior to December 3, 2014.  

Analysis

In rating these disabilities, the Board must first decide which diagnostic codes are applicable, and when, and then the severity of each disability during the course of the appeal.  

i. Applicable Diagnostic Codes

Combined nerve injuries should be rated by reference to the major involvement, or if sufficient in extent, consider radicular group ratings.  38 C.F.R. § 4.124a, Note.  Thus, separate ratings for cubital tunnel syndrome and carpal tunnel syndrome are not warranted.  Instead, the Board must decide which diagnostic codes can be applied and then rate the disability based upon the single diagnostic code most favorable to the Veteran.  

In this case, ratings were assigned based on involvement of the ulnar nerve (Diagnostic Code 8516) prior to December 3, 2014, and on involvement of all radicular groups (Diagnostic Code 8513) since that date.  The Board agrees with rating the disabilities in this way. 

While the June 2009 private treatment report indicates testing was suggestive of cubital and carpal tunnel syndrome bilaterally, this report is given low probative value as to establishing that rating based on a radicular group or groups (other than the ulnar nerve) is appropriate.  The examiner did note electrodiagnostic evidence of problems with the ulnar nerve; however, the radial nerve had no problems and the median nerve findings included: Borderline normal latencies with normal conduction velocity studies in the right median nerve; prolonged distal latency in the left median nerve with normal conduction velocity studies.  

At the August 2009 examination, the examiner only noted involvement of the ulnar nerve.  After examination in April 2010 it was noted that the bilateral median and ulnar nerves were likely involved; however, EMG/NCS testing in May 2012 reflected no electrodiagnostic evidence of median neuropathy or carpal tunnel syndrome at or about either wrist.  Left and right sensorimotor ulnar neuropathy was noted at or near the elbow.  EMG/NCS testing conducted in December 2012 found electrophysiological evidence of focal right ulnar sensorimotor neuropathy at the elbow with motor nerve conduction velocity slowing across the elbow, but no electrophysiological evidence of focal left ulnar neuropathy at the wrist or elbow, focal right or left median neuropathy at the wrist, general peripheral neuropathy affecting the upper extremities, or of right or left cervical radiculopathy.  

The examination findings in December 2014 indicate that the ulnar and median nerves were affected bilaterally.  

The Board finds that prior to December 3, 2014 the disabilities are best rated under Diagnostic Code 8516 dealing with the ulnar nerve.  See 38 C.F.R. § 4.124a.  The evidence is questionable as to involvement of nerves other than the ulnar nerve prior to that period.  While the 2009 studies were reportedly suggestive of cubital and carpal tunnel syndromes, the actual findings related to nerves other than the ulnar nerve were minimal.  Testing in 2012 showed no involvement outside of the ulnar nerve.  The Board finds the 2012 EMG/NCS testing results to be highly probative as they are consistent with each other and most of the other evidence of record.  It is recognized that examiners differed as to whether or not the median nerve was involved.  While the June 2009 private physician and April 2010 examiner indicated that the median nerve may be involved, this indication was in the form of "suggestive" findings and the "most likely" nerve involvement, respectively.  The electrodiagnostic testing results are more definitive.   

The Board recognizes that EMG/NCS reports have noted that NCS addresses mainly the function of large myelinated nerve fibers and patients with small-fiber neuropathy can have normal sensory nerve conduction studies.  Overall, the Board finds that given the questionable involvement of more than the ulnar nerve during this period, the involvement is not sufficient in extent to consider radicular group ratings prior to December 3, 2014.  See 38 C.F.R. § 4.124a, Note.  As such, only Diagnostic Code 8516 (The ulnar nerve) is for application prior to December 3, 2014.  After that date the evidence establishes significant involvement of the ulnar and median nerves bilaterally.  As such, Diagnostic Code 8513 (All radicular groups) is for application during that period.   




ii. Severity of Disabilities

Prior to December 3, 2014

While the June 2009 private treatment report indicates electrodiagnostic studies were suggestive of "severe" cubital tunnel syndrome on the right side, "mild" cubital tunnel syndrome on the left, "mild" carpal tunnel on the right side, and "mild-moderately severe" carpal tunnel syndrome on the left side, the Veteran's complaints at that time consisted of numbness, tingling, and loss of grip in both hands.

At the August 2009 examination, the Veteran complained of hand and finger numbness, and examination revealed decreased sensation in the bilateral fifth fingers.  All other findings were normal.  At the April 2010 examination, the Veteran reported tingling, numbness, abnormal sensation, pain, anesthesia, weakness, and paralysis, bilaterally; examination revealed decreased grip strength to 3-4/5 on the right as well as numbness and tingling sensations.  

During an appointment in May 2012 the Veteran reported numbness, tingling, pain, and loss of dexterity in both hands.  Upper extremity neurological examination revealed pulses 2+, sensation on the right 4th and 5th digits decreased, sensation on the left first 3 digits slightly decreased, and strength 4/5 or better.  During an appointment in December 2012 upper extremity neurological examination revealed pulses 2+, 5/5 strength, normal reflexes, and intact sensation to light touch.

During this period the Veteran's left and right cubital/carpal tunnel syndromes primarily manifested with numbness and tingling sensations in the hands and fingers, occasional mild decrease in strength, and reports of pain.  Even with more severe symptoms reported and found during examination in December 2014, the VA examiner found that the Veteran's left cubital/carpal tunnel syndromes did not amount to greater than mild incomplete paralysis.  The Board similarly finds that the level of disability prior to December 3, 2014 is akin to no worse than mild incomplete paralysis.

It is recognized that in December 2014, the VA examiner noted that the May 2012 EMG/NCS demonstrates significant sensorimotor ulnar neuropathy at the bilateral elbows.  (The report cites at one point to May 2010 EMG/NCS findings but this appears to be a typographical error as the record and report are clear that the EMG/NCS testing was performed in May 2012.)  While significant impairment may be shown, for the reasons discussed above the impairment was the equivalent of no more than mild incomplete paralysis.  The notation to significant impairment of the ulnar nerve is not in conflict with a finding that the impairment was mild in severity.  

In summary, the Board finds that prior to December 3, 2014 the Veteran's left and right cubital/carpal tunnel syndromes amounted to mild incomplete paralysis of the ulnar nerve and are appropriately rated under Diagnostic Code 8516 dealing with the ulnar nerve.  See 38 C.F.R. § 4.124a.  Under that diagnostic code, a 10 percent rating is warranted for mild incomplete paralysis.  As a result, the claims for higher ratings prior to December 3, 2014 must be denied.  

Since December 3, 2014

At his examination in December 2014, the Veteran reported numbness in his hands and elbows, elbow pain, finger pain, and aching wrists.  In addition he endorsed moderate paresthesias and constant pain on the right side, mild paresthesias and constant pain on the left, severe numbness on the right, and moderate numbness on the left.  Upper extremity neurological examination revealed abnormal grip and pinch strength with active movement against gravity on the right hand and active movement against some resistance on the left, wrist flexion and extension absent on the right side (due to surgery), wrist flexion and extension with active movement against some resistance on the left, muscle atrophy at the right thenar eminence near the thumb, hypoactive brachioradialis reflexes bilaterally decreased, and sensation to light touch in both the right and left hands and fingers.  The examiner opined that the median and ulnar nerves on the right side exhibited moderate incomplete paralysis, and the median and ulnar nerves on the left side exhibited mild incomplete paralysis.  The examiner noted that both the Veteran's cubital/carpal tunnel syndrome of the right and left sides manifested by constant pain and painful paresthesias in both hands, including the fourth and fifth digits, as well as increased weakness.  

During this period the Veteran's left and right cubital/carpal tunnel syndromes primarily manifested with constant pain and painful paresthesias in both hands, including the fourth and fifth digits, as well as increased weakness, hypoactive brachioradialis reflexes, and decreased sensation in the hands and fingers.  The VA examiner opined that the symptoms amounted to moderate incomplete paralysis of the median and ulnar nerves on the right side, and mild incomplete paralysis of the median and ulnar nerves on the left side.  The Board similarly finds that the level of disability since December 3, 2014 is akin to no worse than moderate incomplete paralysis on the right and mild incomplete paralysis on the left.  While the symptoms may be similar for the left and right sides, the severity of the symptoms differs which accounts for the different ratings.  For example, the Veteran reported moderate pain and paresthesias on the right as opposed to mild on the left.  He reported severe numbness on the right as opposed to moderate on the left.  Strength was also reduced more on the right than the left.

In summary, the Board finds that since December 3, 2014 the Veteran's right cubital/carpal tunnel syndromes amounted to moderate incomplete paralysis of the ulnar and median nerves, the left cubital/carpal tunnel syndromes amounted to mild incomplete paralysis of the ulnar and median nerves, and the disabilities can be rated under Diagnostic Code 8513 dealing with all radicular groups.  See 38 C.F.R. § 4.124a.  Under that diagnostic code, a 40 percent rating is warranted for moderate incomplete paralysis (major extremity) and a 20 percent rating is warranted for mild incomplete paralysis.  As a result, the claims for higher ratings since December 3, 2014 must be denied.  

The Board acknowledges the Veteran's lay and buddy statements regarding the severity of his disabilities during both periods at issue in this appeal, and recognizes that lay persons are competent to report observable symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  However, the lay observations must be evaluated in light of the rating schedule described above, and the Board gives more weight to the clinical findings rendered by medical professionals, as set forth in the examination reports and treatment records, than to the lay statements.  Notably, the Veteran's subjective reports were taken into account when the medical professionals made their findings regarding the presence and severity of symptoms.  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to a disability rating in excess of 10 percent prior to December 3, 2014, and in excess of 40 percent thereafter, for right cubital tunnel syndrome with carpal tunnel syndrome, to include whether a separate rating is warranted for right carpal tunnel syndrome, is denied.

Entitlement to a disability rating in excess of 10 percent prior to December 3, 2014, and in excess of 20 percent thereafter, for left cubital tunnel syndrome with carpal tunnel syndrome, to include whether a separate rating is warranted for left carpal tunnel syndrome, is denied.




____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


